15 N.Y.2d 971 (1965)
In the Matter of the Board of Cooperative Educational Services, Second Supervisory District, Westchester County, Appellant,
v.
Eugene F. Buckley, as Assessor of the Town of Rye, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 17, 1965.
Decided April 15, 1965.
William D. Sporborg, Jr., for appellant.
Irving Wein and Stephen Davis for respondents.
Charles A. Brind, John P. Jehu, Elizabeth M. Eastman and Louis H. J. Welch for State Education Department, amicus curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order reversed, without costs. The board possesses the power to own property (Education Law, ง 1958, subd. 6) which qualifies for an exemption under the Real Property Tax Law (ง 420). The mode of acquisition is deemed irrelevant for tax purposes.